                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        2:21-cv-03183-VAP-MRWx                                   Date: July 6, 2021
Title           L. Ray Harmon v. Gentle Care Health Spa and Massage et al




Present: The Honorable: VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


                   Christine Chung                                  Not Reported
                    Deputy Clerk                                    Court Reporter

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present


Proceedings: ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
             PROSECUTION (IN CHAMBERS)

        Plaintiff(s) is ordered to show cause in writing no later than July 13, 2021 why this
action should not be dismissed for lack of prosecution as to Defendant Gentle Health Spa and
Massage.

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before the above date:

         - Plaintiff's request for entry of default as to Defendant Gentle Care Health Spa
        and Massage;

        - Answer by Defendant Gentle Care Health Spa and Massage or responsive pleading

       In the event both documents are filed before the above date, the answer will take
precedence.

        In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
no oral argument on this Order to Show Cause will be heard unless ordered by the Court. The
Order will stand submitted upon the filing of the response to the Order to Show Cause. Failure
to respond to the Court's Order may result in the dismissal of the action.

                                                                                           :00
                                                                 Initials of Preparer   CCH



CV-90 (03/15)                          Civil Minutes – General                           Page 1 of 1
